Title: To George Washington from Frances Bassett Washington, 5 March 1793
From: Washington, Frances Bassett
To: Washington, George



Dear & honord Sir
Hanover [Va.] March 5th 1793

Your affectionate favor of the 24th ultimo, came to my hands a few days ago, I trust the warmest acknowledgements of gratitude & affection will not be less acceptable to you, because offered by an afflicted heart; it has been the will of God to visit me with heavy causes of sorrow, & not to receive them as such, woud argue an insensiblity to his dispensations—Yet do not think my dear Sir, that your kind advice is lost upon me, I hope the grief I feel is not altogether inconsistent with reason & resignation, I hope it rather adds too, than diminishes the grateful love which yours, & my dear Aunts goodness has inspired & also that it will promote my exertions for the advantage of my children. it woud illy agree with these principles, if I coud not add with the greatest truth that your professions of friendship for me & mine, are my cheif support & comfort—I am entirely sattisfied that your kind proposal for my continuing to live at Mount Vernon, is dictated by the purest generosity, & desire to advance my interest & happiness & altho I shall most freely resign my opinion, & even my wishes, to your judgement, I must confess to you, it is not the plan I have thought of for my future life; before this you will have seen the generous distribution, with respect to me, that my dear husband made of his property, it was his opinion, (& I am perhaps therefore partial to it) that it woud be best for me to live in Alexandria—by removing the Negroes which remain in Fairfax to Berkely, & setling another plantation there, he thought the profits that woud arise from two Farms in cultivation woud plentifully mantain myself & children in whatever was necessary in a small town house, that I coud there attend particularly to the education of my children, which in another year will become necessary, & that I shoud be spared the pain of having them boarded out from me—I submit these considerations to you my dear Sir,

with the candour your generous friendship allows me to use—I shoud be miserable if I thought they woud lead you to suppose me insensible to the advantages of the plan you have proposed to me & beg you to be assured, I shall always consider it my greatest happiness to receive your advise & to act by your guidance—If my coming up to Mount Vernon, next month, at the time, you propose to be at home, will in any degree contribute to your convenience or sattisfaction, my Brother will I dare say very chearfully lend me his carriage & a pair of horses to go up—it gives me pleasure to hear that Harriet Washingtons conduct, is so well approved of by her Aunt Lewis, I am far less capable than she is to form her manners, either for her own advantage or her friends sattisfaction, but whenever I have an opportunity shall gladly pay her every attention in my power—My Children I thank God enjoy very good health, & I have been better myself than I coud have expected—my Brothers & Sisters desire an affectionate remembrance to you—that it may be the will of providence, long to continue every blessing to you, is the fervent prayer of dear Sir, your ever gratefully affectionate

Frances Washington

